Case 4:19-cv-00165-TWP-DML Document 62 Filed 11/16/20 Page 1 of 4 PageID #: 250




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

 JAREL T. HAINES,                                    )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 4:19-cv-00165-TWP-DML
                                                     )
 JASON BLITON, et al.                                )
                                                     )
                              Defendants.            )


           ORDER GRANTING MOTION FOR LEAVE TO FILE AMENDED
          COMPLAINT, SCREENING AMENDED COMPLAINT, DIRECTING
      ISSUANCE OF PROCESS, DENYING WITHOUT PREJUDICE MOTION FOR
        SUMMARY JUDGMENT, AND DIRECTING FURTHER PROCEEDINGS

        This matter is before the Court on Jarel Haines' motion for leave to file an amended

 complaint. Because the Court grants Mr. Haines' motion, it also screens the amended complaint,

 directs issuance of process on the new defendant, denies without prejudice the defendants' motion

 for summary judgment, and issues a schedule to proceed toward the conclusion of the matter.

                        I. Motion for Leave to File Amended Complaint

        Jarel Haines' unopposed motion for leave to file an amended complaint, dkt. [40], is

 granted. The clerk is directed to docket the proposed amended complaint, dkt. 40-1, as the

 amended complaint.

                                            II. Screening

        Mr. Haines is a prisoner at Pendleton Correctional Facility. Pursuant to 28 U.S.C.

 § 1915A(b), the Court must dismiss the amended complaint if it is frivolous or malicious, fails to

 state a claim for relief, or seeks monetary relief against a defendant who is immune from such

 relief. In determining whether the amended complaint states a claim, the Court applies the same
Case 4:19-cv-00165-TWP-DML Document 62 Filed 11/16/20 Page 2 of 4 PageID #: 251




 standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

 See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

        [the second amended] complaint must contain sufficient factual matter, accepted as
        true, to state a claim for relief that is plausible on its face. A claim has facial
        plausibility when the plaintiff pleads factual content that allows the court to draw
        the reasonable inference that the defendant is liable for the misconduct alleged.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Mr. Haines' pro se pleading is construed liberally and

 held to a less stringent standard than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792

 F.3d 768, 776 (7th Cir. 2015).

        The amended complaint describes an incident that occurred on July 8, 2019, while

 Mr. Haines was a pretrial detainee at the Jennings County Jail. The defendants are two Jail

 employees, Evan and Justin Ponsler. Mr. Haines alleges that the defendants attacked him without

 justification. Based on these allegations, the action shall proceed with Fourteenth Amendment

 force claims against Evan and Justin Ponsler pursuant to 42 U.S.C. § 1983.

                                     III. Issuance of Process

        The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

 to Defendant Justin Ponsler in the manner specified by Rule 4(d). Process shall consist of the

 amended complaint (dkt. [40-1]), applicable forms (Notice of Lawsuit and Request for Waiver of

 Service of Summons and Waiver of Service of Summons), and this Entry. Evan Ponsler has already

 appeared in the action and will receive notice of the amended complaint electronically.

                               IV. Motion for Summary Judgment

        The defendants' motion for summary judgment, dkt. [45], is denied without prejudice,

 and Mr. Haines' motion for extension of time, dkt. [56], is denied as moot.
Case 4:19-cv-00165-TWP-DML Document 62 Filed 11/16/20 Page 3 of 4 PageID #: 252




                              V. Conclusion and Further Proceedings

        Jarel Haines' unopposed motion for leave to file an amended complaint, dkt. [40], is

 granted. The clerk is directed to docket the proposed amended complaint, dkt. [40-1], as the

 amended complaint.

        The action shall proceed with Fourteenth Amendment force claims against Evan and

 Justin Ponsler pursuant to 42 U.S.C. § 1983. These are the only claims identified by the Court. If

 Mr. Haines believes he asserted claims in the amended complaint that the Court has not addressed,

 he shall have through December 11, 2020, to notify the Court.

        The clerk is directed to add Justin Ponsler as a defendant and terminate Jason Bliton as

 a defendant. Mr. Haines opted not to include Mr. Bliton as a defendant in his amended complaint.

 See dkt. 40-1 at 4 ("These men was not ordered to attack me by Jason Bliton . . . ."). Claims against

 Mr. Bliton are dismissed.

        The defendants shall answer the amended complaint in the time required by Federal Rule

 of Civil Procedure 12(a)(1)(A). The parties shall have through February 12, 2021, to complete

 (or supplement) portions I(A)–(E) of the pretrial schedule at dkt. 28. The parties shall have

 through March 31, 2021, to complete discovery, and through April 30, 2021, to file dispositive

 motions.

        IT IS SO ORDERED.



        Date:    11/16/2020
Case 4:19-cv-00165-TWP-DML Document 62 Filed 11/16/20 Page 4 of 4 PageID #: 253




 Distribution:

 JAREL T. HAINES
 933623
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 4490 West Reformatory Road
 PENDLETON, IN 46064

 Caren L. Pollack
 POLLACK LAW FIRM, P.C.
 cpollack@pollacklawpc.com

 Justin Ponsler
 Jennings County Sheriff's Office
 925 S. State St.
 North Vernon, Indiana 47265
